                                                     2001 ROSS AVENUE        AUSTIN           LONDON
                                                     SUITE 900               BEIJING          MOSCOW
                                                     DALLAS, TEXAS           BRUSSELS         NEW YORK
                                                     75201-2980              DALLAS           PALO ALTO
                                                                             DUBAI            RIYADH
                                                     TEL +1 214.953.6500     HONG KONG        SAN FRANCISCO
                                                     FAX +1 214.953.6503     HOUSTON          WASHINGTON
                                                     BakerBotts.com



March 11, 2021

Hon. LaShann DeArcy Hall, U.S.D.J.                                           Jonathan Rubenstein
                                                                             TEL: 2149536594
U.S. District Court for the Eastern District of New York                     FAX: 2146614594
225 Cadman Plaza East                                                        jonathan.rubenstein@bakerbotts.com
Brooklyn, New York 11201

       Re:     NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-
               02875-LDH-PK; Response to Notice of New Authority

Dear Judge DeArcy Hall:

        We write on behalf of NOVAGOLD Resources Inc. (“NOVAGOLD”) in response to J
Capital Research USA LLC’s (“JCAP’s”) notice of new authority, filed on March 5, 2021
(“Notice”, Dkt. 46). As JCAP’s submission followed the close of briefing, NOVAGOLD did
not have the opportunity to address the authority raised. NOVAGOLD respectfully requests
that the Court consider this brief letter in response. The authority JCAP identifies, Coleman v.
Grand, --- F. Supp. 3d ---, No. 18-cv-5663 (ENV)(RLM), 2021 WL 768167 (E.D.N.Y. Feb.
26, 2021), does not provide any basis for the dismissal of the Amended Complaint.

        JCAP’s notice first points to the Coleman court’s decision to apply New York’s
recently-enacted anti-SLAPP legislation to the case before it. In reaching its conclusion, the
court relied heavily on the Southern District of New York’s opinion in Palin v. The New York
Times Co., --- F. Supp. 3d. ---, No. 17-cv-4843-JSR, 2020 WL 7711593, at *5 (S.D.N.Y. Dec.
29, 2020). The Coleman opinion does not weigh in favor of retroactive application of the anti-
SLAPP legislation to this dispute for the same reasons the Palin decision does not.
“Opposition to Motion to Dismiss” (Dkt. 41) (“Opp.”) at 10–11. As in Palin, the Coleman
court held that the plaintiff would not suffer any “harsh impacts” from retroactive application
as he had “already hitched his wagon to the actual malice standard.” 2021 WL 768167 at *8.
Here, NOVAGOLD has argued in all instances that it is not a public figure and that the actual
malice standard does not govern. Opp. at 11–13. And, as in Palin, the Coleman court narrowly
focused on a handful of statements in the memorandum accompanying the legislation without
more broadly considering the language of the statute (including the absence of an express
statement on retroactivity), the 30-year history of the previous legislation, or the retroactive
effect the statute might have on parties’ vested rights. Opp. at 9.

        JCAP does not argue that court’s opinion in Coleman represents any change in the law
governing a plaintiff’s pleading burden to state a claim for libel or allege actual malice. Indeed,
the Coleman opinion disposed of competing libel claims on summary judgment based on a
record including more than 1,500 pages of exhibits and deposition testimony attached the
parties’ briefing. See “Declaration of Mackenna White,”18-cv-5663 (Dkt. 87) (attaching 49
documents in support of dismissal briefing); “Declaration of Joyce Cooper,” 18-cv-5663 (Dkt.
82-3) (attaching 42 documents in support of briefing). Nevertheless, JCAP uses the letter as
an opportunity to re-raise its dismissal arguments and offer selective quotations from Coleman
in support.
Hon. LaShann DeArcy Hall, U.S.D.J.                 -2-                                  March 11, 2021


            On the question of actual malice, the Coleman court held that—based on the evidentiary
   record before it—a reasonable fact finder would be unable to determine that the defendant acted
   with actual malice. Id. at *9. The plaintiff made two proffers of evidentiary support in support
   of his argument: (1) emails suggesting that the plaintiff feared a defamation suit following her
   statements, and (2) evidence suggesting that the plaintiff’s “true motive was revenge.” Id. The
   court held that neither was sufficient because the fear of a lawsuit is not an admission that the
   suit is justified and evidence of ill will—standing alone—is not sufficient to establish actual
   malice. Id. at *9–10. The court’s holding does not bear on the relevant question in this case:
   whether NOVAGOLD adequately pleaded actual malice. And in any event, NOVAGOLD’s
   pleaded facts extend well beyond a theory based solely on JCAP’s ill will. Opp. at 13–14. As
   it relates to NOVAGOLD’s substantive pleading of its libel claim, JCAP points to the Coleman
   court’s recognition that “an opinion does not become actionable because its author includes
   supporting facts.” Notice 2 (citing 2021 WL 768167 at *11). But as argued in its Opposition,
   NOVAGOLD does not dispute this point of law. NOVAGOLD does not plead that JCAP’s
   statements are defamatory because they rely on supporting facts; NOVAGOLD alleges that the
   statements are defamatory because the supporting “facts” on which they purportedly rely are
   false and misleading. Opp. 15–19.

         The Coleman decision provides no basis for dismissal of Plaintiff’s First Amended
   Complaint.



                                                 Respectfully,
                                                 /s/ Jonathan Rubenstein
                                                 Jonathan Rubenstein
